    Case: 1:19-cv-06374 Document #: 48-1 Filed: 09/18/20 Page 1 of 3 PageID #:367



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ZACHARY VERGARA, individually and on
behalf of a class of similarly situated                 No. 1:19-cv-06374
individuals,
                                                        Honorable Gary S. Feinerman
                       Plaintiff,
                                                        Magistrate Judge Jeffrey T. Gilbert
        v.

NINTENDO OF AMERICA INC., a
Washington corporation,

                       Defendant.



                          [PROPOSED] ORDER GRANTING
                   STIPULATION TO DISMISS WITHOUT PREJUDICE

        This matter comes before the Court on the Parties’ Joint Status Report and Stipulation to

Dismiss Without Prejudice. ECF No. 48 (Sept. 18, 2020). The Court, having thoroughly

considered the Stipulation, ORDERS that this action is DISMISSED without prejudice.



        DATED this ___ day of _________________, 2020.




                                             THE HONORABLE GARY S. FEINERMAN
                                             UNITED STATES DISTRICT JUDGE




149581793
    Case: 1:19-cv-06374 Document #: 48-1 Filed: 09/18/20 Page 2 of 3 PageID #:368




Presented by:                            Zachary Vergara

                                         By: s/ Eugene Y. Turin (with permission)
                                              His Attorney

                                              Eugene Y. Turin
                                              MCGUIRE LAW, P.C.
                                              55 W. Wacker Drive, 9th Floor
                                              Chicago, IL 60601
                                              Telephone: 312.893.7002
                                              Fax: 312.275.7895
                                              Email: eturin@mcgpc.com




Presented by:                            Nintendo of America Inc.

                                         By: s/ Eric J. Weiss
                                              One of Its Attorneys

                                              Christopher B. Wilson
                                              Kathleen A. Stetsko
                                              PERKINS COIE LLP
                                              131 S Dearborn Street # 1700
                                              Telephone: 312.324.8400
                                              Fax: 312.324.9400
                                              Email: CWilson@perkinscoie.com
                                              Email: KStetsko@perkinscoie.com

                                              David J. Burman (pro hac vice)
                                              Eric J. Weiss (pro hac vice)
                                              Mallory Gitt Webster
                                              PERKINS COIE LLP
                                              1201 Third Avenue, Suite 4900
                                              Seattle, WA 98101-3099
                                              Telephone: 206.359.8000
                                              Fax: 206.359.9000
                                              Email: DBurman@perkinscoie.com
                                              Email: EWeiss@perkinscoie.com
                                              Email: MWebster@perkinscoie.com




                                        -2-
149581793
    Case: 1:19-cv-06374 Document #: 48-1 Filed: 09/18/20 Page 3 of 3 PageID #:369




                                 CERTIFICATE OF SERVICE

        On this date I caused a true and correct copy of the foregoing [Proposed] Order Granting

Stipulation to Dismiss Without Prejudice to be served on each of the attorneys identified below,

via the delivery methods indicated below:


  Eugene Y. Turin                                 X     Via the Clerk’s eFiling Application
  MCGUIRE LAW, P.C.                              ___    Via U.S. Mail, 1st Class
  55 W. Wacker Drive, 9th Floor                  ___    Via Overnight Delivery
  Chicago, IL 60601                              ___    Via Facsimile
  Telephone: 312.893.7002                         X     Via Email
  Fax: 312.275.7895                              ___    Other: ___________________
  Email: eturin@mcgpc.com

  Attorney for Zachary Vergara




 Dated: September 18, 2020                        By: s/ Mallory Gitt Webster




                                              -3-
149581793
